REDMANN, Judge
(dissenting in part).
A plaintiff who obtains a summary judgment on the basis of an affidavit supporting a claim for only $6,300 is in no case entitled to have an appellate court increase it to $6,800 on the ground there is a typographical error, not in the trial court’s judgment, but in his own proof—the only proof in the record.
(The unanswered requests for admissions, if ever deemed admitted, were not *16deemed admitted prior to the motion for summary judgment.)
The counteraffidavit of defendant raises an issue not raised by its answer or third party demand.
In my opinion no increase in the judgment is supported by this record, and the trial court’s judgment should be affirmed as rendered.